ORDER
The Disciplinary Review Board having filed a report recommending that JOSEPH P. GRABLER of MIDDLETOWN, who was admitted to the Bar in this State in 1964 and suspended from the practice of law for one year by this Court’s order of *84January 11,1989, receive an additional one year suspension, the suspension concurrent to his present suspension, and that his readmission to practice be conditioned on number of conditions,
And the Disciplinary Review Board’s recommendation being based on its determination that respondent’s failure to return grievant’s funds constituted gross negligence, in violation of RPC 1.1(a), and that his failure to safeguard an escrow check violated RPC 1.15, and on the absence of any mitigating factors and on respondent's prior disciplinary history of a one-year suspension; and good cause appearing,
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and JOSEPH P. GRABLER is suspended from the practice of law for one year and until further order of this Court, the suspension concurrent to his present suspension; and it is further
ORDERED that JOSEPH P. GRABLER reimburse grievant in the amount of $302, plus interest from August of 1986 to the date of payment; and it is further
ORDERED that any application by JOSEPH P. GRABLER for his restoration to practice be accompanied by proof of his enrollment in and satisfactory completion of the core courses of the Skills and Methods curriculum offered by the Institute for Continuing Legal Education; and it is further
ORDERED that JOSEPH P. GRABLER’s restoration to practice is further conditioned by the requirement that any restoration be accompanied by a two-year proctorship,
ORDERED that JOSEPH P. GRABLER reimburse the Ethics Financial Committee for appropriate administrative costs, including the production of transcripts; and it is further
ORDERED that JOSEPH P. GRABLER be restrained and enjoined from practicing law during the period of his suspension; and it is further
*85ORDERED that JOSEPH P. GRABLER comply with Administrative Guideline Number 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys.